DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/230,619, Fast Fit Mini Blind, filed on April 14, 2021.
Drawings
The drawings were received on January 20, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,367,536 to Anderson et al., hereinafter, Anderson.  Anderson discloses a fast fit mini blind bracket comprising: a bracket (10), the bracket including a first region (18) and second region (20) oriented perpendicular to each other and comprising an inner portion (16) that is seated within an outer portion (14), the first region and the second region including at least one centrally located aperture (22 & 24), the bracket further comprising a geometrically shaped end piece (30) on the first region and a geometrically shaped end piece (46) on the second region, the geometrically shaped end piece on the first region and the geometrically shaped end piece on the second region configured to receive a mini blind head rail (12); a fastener end (near reference #30); a fastener (Col. 3, lines 42-49), the fastener configured to secure the .
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 102(a)(1) as being anticipated by the reference to Anderson, stands in regards to claims 1 and 4-9, however the rejection under 35 U.S.C. 102(a)(1) as being anticipated by the reference to Oskam in regards to claims 1, 4-7 and 9, has been withdrawn due to the amendment to claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the geometrically shaped end pieces are both on an outer portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the reference to Anderson does not anticipated the pending claims of applicant's instant invention, the examiner disagrees.  The term geometrically shaped is given its broadest interpretation, there is not dimensions, i.e., shape, size, etc., provided in the claim to specify what the shape entails, also the shapes may be the same or different as in the case of Anderson.  The claim is directed to a first region and a second region, that each have inner and outer portions and that the geometrically shaped end pieces are position on the first and second regions, respectively. The first region's geometrically shaped end piece in the applied reference, Anderson, is designated as a lip 30, which is positioned on the end of the first region (element 18, horizontal leg) and has a predetermined geometrical shape and the second region's geometrically shaped end piece is designated as ramped hooks 46 positioned on the end of the second region (element 20, vertical leg) via the flexible clip 16, which is attached to the second region and forms a unit with the second region. Thus, in the examiner's opinion, Anderson does indeed anticipate applicant's claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  February 8, 2022